Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  Please amend the semi-colon to a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 5584646).
Regarding claim 1, Lewis teaches an apparatus for assisting in maneuvering and positioning a tool within a work envelope, the apparatus comprising: 
a tool clamp (222) configured to releasably connect to the tool (See Col. 6, line 60-64 and Col. 6, lines 22-28); 
a tool arm (214) operably connected to the tool clamp (Col. 6, lines 16-24); 
a pitch knuckle (joint 16) operably connected to the tool arm (see Figure 2), the pitch knuckle comprising an axis pivot, a floating segment and a fixed segment (please see Figures 10-13), 
wherein the axis pivot connects the floating segment and the fixed segment and allows the floating segment and the fixed segment to rotate relative to each other (referring to Figures 11-13, wherein there are hydraulic cylinders 18, 20 provided for maneuvering the assembly, wherein the head 14 moves relative to the hydraulic cylinders extending along the axis of structure 12); 
a swing pivot (please see Figure 5 as well as Col. 3, lines 7-10); 
a lift arm connected to the pitch knuckle via the swing pivot (see structure 12), 
the swing pivot configured to allow the pitch knuckle to swing along a plane relative to the lift arm (please see Col. 7, lines 29-47); 
a base (32) including a mast (10); and 
a slider operably connected to the lift arm and the mast, wherein the slider is operably configured to move generally towards and away from a front portion of the base (please refer to Figures 4 and 5 indicating the different positions of the apparatus; please see also Col. 3, lines 1-6; see also legs 154, 156). 
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Lewis. Lewis further teaches wherein said pitch knuckle includes an adjustable mechanical assist device mounted offset to the axis pivot to counteract force applied by the tool arm on the floating segment to allow the tool arm to balance and pitch freely relative to the fixed segment (please see Col. 6, lines 1-5 and 25-36 indicating the hydraulic control of the movement provided by the universal joint 16 and head assembly 14 connection; please see also Col. 6, lines 47-56).
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Lewis. Lewis further teaches wherein the floating segment is connected to the tool arm via a swivel bearing (please refer to Figure 10 as well as Col. 6, lines 36-50).
Regarding claim 4, all of the limitations recited in claim 1 are rejected by Lewis. Lewis further teaches further comprising a swivel bearing connected to the tool arm, the swivel bearing having an axis of rotation aligned with an axis of the tool clamp (wherein there is a swivel at brackets 236, 238 of the adaptor plate 220; wherein the rotation is illustrated in Figures 12 and 13 as being aligned with the front surface of element 222).
Regarding claim 5, all of the limitations recited in claim 1 are rejected by Lewis. Lewis further teaches wherein the swing pivot includes a swing lock to fix a swing angle of the pitch knuckle relative to the lift arm to prevent the tool from swinging freely (please refer to the control system disclosed in Col. 7, lines 48-56).
Regarding claim 6, all of the limitations recited in claim 1 are rejected by Lewis. Lewis further teaches wherein the lift arm includes a floating end and a fixed end connected to the floating end to allowing generally vertical constrained movement between said ends (please refer to Figure 5 and element 12; wherein element 12 is fixed on cylinder assembly 30; wherein element 12 extends outwards and upwards). 
Regarding claim 7, all of the limitations recited in claim 1 are rejected by Lewis. Lewis further teaches wherein the slider is operably configured to rotate around a longitudinal axis of the mast (please refer to Figures 2 and 3 regarding element 10, as well as the rotation of the turret 8).
Regarding claim 8, all of the limitations recited in claim 1 are rejected by Lewis. Lewis further teaches wherein the mast includes an upper segment and a lower segment, connected by a series of sliders and rollers allowing segments to move linearly relative to each other while restricting relative horizontal or rotational movement (wherein element 10 may only be extended outwardly and in the forward direction, please refer to Figure 5; however, turret assembly 8 provides washers, brackets, and bearing for movement of element 10; see also Col. 4, lines 15-31; Col. 4, lines 39-45)
Regarding claim 10, all of the limitations recited in claim 1 are rejected by Lewis. Lewis further teaches wherein a utility box is attached to the base providing storage, wherein a top surface of the utility box is configured to allow for use as a workbench (wherein there is a primary control station 38 mounted on base frame 32; wherein the control station preferably includes operator controls for driving and steering, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 5584646) in view of Anderson (US 5011364).
Regarding claim 9, all of the limitations recited in claim 1 are rejected by Lewis. However, Lewis does not explicitly teach wherein the base is removable from the rest of the apparatus, allowing the apparatus to be mounted onto mobile equipment or other fixed platforms.
However, from the same or similar field of endeavor, Anderson (US 5011364) teaches wherein the base is removable from the rest of the apparatus, allowing the apparatus to be mounted onto mobile equipment or other fixed platforms (Please see Col. 3, lines 26-36).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Andersen into the invention of Lewis. One would be motivated to do so in order to provide and assembly which increases the versatility of article handling and supporting (Col. 3, lines 34-36). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crow (US 6189864), see Figures 1 and 3.
Crain (US 8991626), see Figures 4 and 6.
Adams (US 4021017), see Abstract.
Ditzler (US 20130142607), see Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723